     Case 1:15-cv-07433-LAP Document 1218 Filed 07/15/21 Page 1 of 1


                                                                     Haddon, Morgan and Foreman, P.C
                                                                                  Laura A. Menninger


                                                                                    150 East 10th Avenue
                                                                                Denver, Colorado 80203
                                                                       PH   303.831.7364 FX 303.832.2628
                                                                                       www.hmflaw.com
                                                                               LMenninger@hmflaw.com




July 15, 2021

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Giuffre v. Ghislaine Maxwell, No. 15 Civ. 7433 (LAP)

Dear Judge Preska:

        Pursuant to the Court Order dated June 25, 2021 (DE 1217) and the July 1, 2021
hearing, Ms. Maxwell hereby files those documents ordered unsealed related to Docket
Entries 356 and 362.

                                           Respectfully submitted,



                                           Laura A. Menninger

CC: Counsel of Record via ECF
